         Case 1:11-cr-00487-RJS Document 167 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-
                                                                No. 11-cr-487 (RJS)
                                                                     ORDER
 JOHN JOHNSON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On June 6, 2020, Defendant John Johnson filed a pro se application with the United States

Court of Appeals for the Second Circuit, seeking leave to file a second or successive petition for

writ of habeas corpus under 28 U.S.C. § 2255(h) in light of United States v. Davis, 139 S. Ct. 2319

(2019) and United States v. Barrett, 937 F.3d 126 (2d Cir. 2019). (Doc. No. 1, Dkt. 20-1795.) In

particular, Johnson’s proposed habeas petition presents the question of whether a conviction under

18 U.S.C. § 924(j) remains valid where, as here, it is predicated on convictions for both

(1) conspiracy to commit Hobbs Act robbery and (2) attempted Hobbs Act robbery. This issue is

also presented in habeas petitions pending before the Court filed by Johnson’s co-defendants,

Ronnie Gonzales and Gregory Reed. (Doc. Nos. 154, 157, Dkt. 11-cr-487.) On August 26, 2020,

the Second Circuit granted Johnson’s request, finding that he “has made a prima facie showing

that the proposed § 2255 motion satisfies the requirements of § 2255(h),” and transferred the

matter to this Court. (Doc. No. 166 at 1.)

       A petitioner has no constitutional right to counsel in § 2255 proceedings. See Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987). But a court may appoint counsel for an indigent habeas

petitioner under 18 U.S.C. § 3006A(a)(2) of the criminal Justice Act (“CJA”) when “the interests
              Case 1:11-cr-00487-RJS Document 167 Filed 09/02/20 Page 2 of 2




of justice so require.” “In deciding whether to exercise its discretion to appoint counsel under the

CJA, courts in this circuit consider the same factors as those applicable to requests for pro bono

counsel made by civil litigants” under 28 U.S.C. § 1915(e). Jerez v. Bell, No. 19-cv-2385 (CM),

2019 WL 1466899, at *4 (S.D.N.Y. Apr. 2, 2019). Those factors include, among others, the merits

of the claim, the complexity of the legal issues, and the movant’s ability to investigate and present

the case. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police

Officers, 802 F.2d 58, 61–62 (2d Cir. 1986).

           Having considered these factors, and in light of the fact that the Court has already appointed

counsel to assist Johnson’s co-defendant who raises effectively the same arguments (Doc.

No. 150), the Court determines that the appointment of CJA counsel is warranted for the limited

purpose of assisting Johnson in filing a petition for writ of habeas corpus in light of Barrett and

Davis. 1 Accordingly, pursuant to 18 U.S.C. § 3006A(a)(2)(B), the CJA Clerk is respectfully

directed to appoint counsel for Johnson consistent with this order. Once counsel is appointed, he

or she shall file a notice of appearance, after which the Court shall set a date by which Johnson’s

counseled habeas submission shall be due. The Clerk of Court is respectfully directed to mail a

copy of this order to Johnson.



SO ORDERED.

Dated:              August 31, 2020
                    New York, New York


                                                                  RICHARD J. SULLIVAN
                                                                               SUULL
                                                                                   LLIV
                                                                                      I AN
                                                                  UNITED STATES CIRCUIT JUDGE
                                                                  Sitting by Designation



1
    In so doing, the Court expresses no views at this time on the merits of Johnson’s petition.

                                                             2
